On May 22, 1934, the Governor of Pennsylvania *Page 152 
issued his requisition to the Governor of Ohio for the arrest of the defendant, E.E. Blankmeyer, and for his delivery to C.B. Rotz, a duly appointed agent of the state of Pennsylvania to receive the defendant. The information or affidavit upon which the requisition was based was filed in the court of a justice of the peace of Franklin county, Pennsylvania, of which court Mr. Rotz was a constable. This information was verified by Rotz upon information and belief, he, as the record presented to this court shows, having no personal knowledge of the facts stated therein.
On May 31, 1934, the Governor of Ohio honored the requisition of the Governor of Pennsylvania and issued a warrant to the sheriff of Lucas county, directing him forthwith to arrest Blankmeyer and bring him before any judge of the Supreme Court, Court of Appeals or Court of Common Pleas in which jurisdiction he might be found. The writ was executed, and pursuant thereto Blankmeyer was brought before a Judge of the Court of Common Pleas of Lucas county, who upon hearing discharged Blankmeyer for the reason that the requisition papers were defective in that they contained no affidavit by any one having actual knowledge thereof, or other sworn evidence as required by Section 110, General Code, of the facts constituting the offense of obtaining money under false pretenses with which Blankmeyer was charged.
Our judgment is that the action of the Court of Common Pleas was justified by Rice v. Ames, 180 U.S. 371, 21 S. Ct., 406,45 L. Ed., 577, and Glucksman v. Henkel, United States Marshal,221 U.S. 508, 513, 31 S. Ct., 704, 55 L. Ed., 830.
Judgment affirmed.
RICHARDS and OVERMYER, JJ., concur. *Page 153